In an action to recover damages for medical malpractice, etc., the defendant North Shore University Hospital appeals from an order of the Supreme Court, Nassau County (Wager, J.), entered August 3, 1990, which directed it to "produce and deliver to plaintiffs’ attorneys * * * all of the pathology slides of the plaintiff Debra Ann Lucarello”.
Ordered that the order is reversed, with costs, and the plaintiffs’ application to compel the defendant North Shore University Hospital to produce the pathology slides in question is denied.
The plaintiffs have failed to demonstrate that the integrity of the pathology slides could be adequately preserved if they were removed from the defendant hospital for examination. Absent such a showing, the defendant hospital’s interest in preserving the slides outweighs the plaintiffs’ desire to have their expert examine the slides outside of the hospital (see, Public Health Law §§ 17, 18, 571; Cruz v Elhosseiny, 148 AD2d 412; Matter of Hernandez v Lutheran Med. Ctr., 104 AD2d 368). The plaintiffs may either elect to have their expert examine the original slides at the hospital or to examine elsewhere additional slides made from the same specimen (see, Paterna v Zandieh, 130 AD2d 471).
We have examined the plaintiffs’ remaining contentions and find them to be without merit. Thompson, J. P., Bracken, O’Brien and Santucci, JJ., concur.